Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
A review of Applicant’s arguments in the Papers filed 7/11/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 9-30 are allowed.  All withdrawn claims have been rejoined.
Regarding independent claim 9 and the dependent claims, the prior art fails to teach or suggest a structured soybean protein extrudate, obtained by a process comprising the steps of: (a) providing an aqueous soy protein composition having a protein content based on dry matter of at least 15 % by weight and below 85 % by weight; (b) subjecting the aqueous soy protein composition to one or more kneading steps so as to form a dough; (c) subjecting the dough to heating to above a denaturation temperature of the soy protein; (d) subjecting the dough to shear forces and pressure in an extruder, so as to form a fibrous soy protein composition; (e) allowing the fibrous soy protein composition to exit the extruder as an extrudate into a first outside environment, whereby the extrudate enters said first outside environment through an extruder die; wherein the fibrous soy protein composition is subjected to limited cooling such that the extrudate, upon exiting the extruder into said first outside environment, has a- temperature of at least a the boiling temperature of water in said first outside environment, thereby forming a cooled fibrous protein composition having enhanced porosity and/or randomization of fiber orientation relative to a second cooled fibrous protein composition obtained by a process comprising the steps of: (a) providing a second aqueous soy protein composition having a protein content based on dry matter of at least 15 % by weight and below 85 % by weight; (b) subjecting the second aqueous soy protein composition to one or more kneading steps so as to form a second dough: (c) subjecting the second dough to heating to above a denaturation temperature of the soy protein; (d) subjecting the second dough to shear forces and pressure in an extruder, so as to form a second fibrous soy protein composition; (e) allowing the second fibrous soy protein composition to exit the extruder as a second extrudate into a first outside environment, whereby the second extrudate enters said first outside environment through an extruder die; wherein the second fibrous soy protein composition is subjected to cooling such that the second extrudate, upon exiting the extruder into said first outside environment, has a- temperature below the boiling temperature of water in said first outside environment, thereby forming the second cooled fibrous protein composition. 
The closest prior art of Beery et al. (US 4,888,198) teaches an extrudate, however, fails to expressly disclose the claimed extrudate including wherein the fibrous soy protein composition is subjected to limited cooling such that the extrudate, upon exiting the extruder into said first outside environment, has a- temperature of at least a the boiling temperature of water in said first outside environment, thereby forming a cooled fibrous protein composition having enhanced porosity and/or randomization of fiber orientation relative to a second cooled fibrous protein composition obtained by a process comprising the steps of: (a) providing a second aqueous soy protein composition having a protein content based on dry matter of at least 15 % by weight and below 85 % by weight; (b) subjecting the second aqueous soy protein composition to one or more kneading steps so as to form a second dough: (c) subjecting the second dough to heating to above a denaturation temperature of the soy protein; (d) subjecting the second dough to shear forces and pressure in an extruder, so as to form a second fibrous soy protein composition; (e) allowing the second fibrous soy protein composition to exit the extruder as a second extrudate into a first outside environment, whereby the second extrudate enters said first outside environment through an extruder die; wherein the second fibrous soy protein composition is subjected to cooling such that the second extrudate, upon exiting the extruder into said first outside environment, has a- temperature below the boiling temperature of water in said first outside environment, thereby forming the second cooled fibrous protein composition.
The other references of record do not teach or suggest the combined limitations not taught by Beery et al. (US 4,888,198).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 11, 2022